I concur in the result. I thing the duty rests on a more solid foundation. The duty to make findings and conclusions derives from Section 104-26-2, U.C.A. 1943, which provides that
Upon a trial of a question of fact by the court its decision must be given in writing * * *." *Page 147 
Section 104-26-3, U.C.A. 1943, provides that
"in giving the decision the facts found and the conclusions of law must be separately stated and the judgment must thereupon be entered accordingly."
Section 104-26-4 provides that findings of fact may be waived. The reasons why findings are required unless waived is to inform the parties on what facts the court has reached its legal conclusions and founded its judgment. The purpose of informing the parties of the basis for the court's action is so that they may intelligently exercise such rights which they have after judgment, such as to determine whether notice of a motion for a new trial should be filed, whether there is basis for an appeal, and if so on any grounds going to the basis of the court's judgment. If neither party desires to exercise any rights or proceed further, I see little reason why a judgment unsupported by findings should be void. If a judgment is not supported by findings or conclusions it would seem that it should nevertheless be good as against collateral attack and capable of enforcement despite what was said in Hillyard v. District Court, 68 Utah 220,249 P. 806. It would seem that a judgment would be void only where there was no power to render it. Failure to make and enter findings and conclusions would be erroneous, because an omission to do something enjoined on the court would be error, but not necessarily such error as would unhorse the court of jurisdiction so as to make all succeeding acts void. Where no one cares to pursue the matter further a minute order discharging a prisoner should suffice to protect the custodian officer and protect the prisoner against rearrest under the same commitment or under another commitment based on the same conviction or contempt. Habeas corpus proceedings should ride along without heavy freight. But where either of the parties signifies that he desires findings especially for the purpose of determining on what basis of fact the court arrived at its conclusion and whether an appeal should be *Page 148 
taken and, if taken, for the purpose of aiding in presentation before the appellate court and to aid that court in its review, they must be made and entered for that purpose regardless of whether the judgment is good or void without them. And this "must" is derived from the mandate contained in Sections 104-26-2 and 104-26-3, U.C.A. 1943.
For the above reasons I concur with the opinion of Mr. Justice MOFFAT.
WADE, J., concurs for reasons stated by WOLFE, C.J.